August 29, 1966


Mr. D. C. Greer                     Opinion No. C-746
State Highway Engineer
Texas Highway Department            Re:   Whether a road district
Austin, Texas                             may be formed which en-
                                          compasses territory lying
                                          in more than one county
Dear Mr. Greer:                           and related questions.

          In a recent letter to this office you requested an
opinion in regard to the above referenced matter. We quote
from your letter as follows:

         "The question has arisen as to whether
    a road district whose area lies in more than one
    county can be legally formed for the purpose of
    a bond issue to purchase right of way for a
    highway on the State Highway System.

          "We would appreciate an opinion on the
     following questions:

          "1. Can a road district whose area lies
     in more than one county be legally formed?

         "2. If the answer to question number one
    is in the affirmative, then by what governmental
    body can such a road district be formed?

         "3. If the answer to question number one
    is in the affirmative, would such a road dis-
    trict have the legal powers to instigate a
    bond issue for the purpose of purchasing right
    of way for a highway on the State Highway System?"

           Article 778a, Vernon's Civil Statutes, provides as
follows:

                           -3594-
a.   D. C. Greer, page 2 (C-746)



          "That, pursuant to authority conferred by
     Section 52, of Article 3, of the Constitution,
     any number of adjoining counties ,within this
     State are hereby empowered and authorized to
     issue bonds in any amount not to exceed one-
     fourth of the assessed valuation of the real'
     property of the territory included within such
     counties, and to levy and collect annually ad
     valorem taxes to pay the interest upon such bonds
     and to provide a sinking fund for the redemption
     thereof, for the purpose of the construction,
     maintenance and operation of macadamised, gra-
     veled or paved roads and turnpikes, or in aid
     thereof. The phrase 'any number of adjoining
     counties' as used in this Act, shall be con-
     strued to mean 'two or more counties contiguous
     to each other."'

          In answer to your first question, this office held
in Attorney General's Opinion O-4214 (1941) that pursuant to
Article 778a, quoted above, road districts may be formed which
encompass territory in more than one county; provided however,
that the entire area of each county making up any such road
district must be included and provided further that the counties
involved must be contiguous to each other. We reaffirm the
position taken in that opinion.

          .Xnyour second question you ask: ". . . by what
governmental body can such a road district be forEd?*   We
refer you to Articles 778a through 778~ of Vernon's Civil
Statutes which detail the procedure to be followed in estab-
lishing such a multi-county road district.

          Your third question asks: ". . . would such a road
district have the legal powers to instigate a bondissue  for
the purpose of purchasing right of way for a highway on the State
Highway System?" Article 6674q-4, Vernon's Civil Statutes, pro-
vides in part that:

          "All further improvement of,said State High-
     way System shall be made under the exclusive and
     direct control of the State Highway Department
     and with appropriations made by the Legislature
                           -3595-
Mr. D. C. Greer, page 3 (C-746)



     out of the State Highway Fund. Surveys, plans
     and specifications and estimates for all further
     construction and improvement of said system shall
     be made, prepared and paid for by the State High-
     way Department. No further improvement of said
     system shall be made with the aid of or with any
     moneys furnished bv the counties exceot the ac-
     auisition of riaht-of-wavs which may be furnished
     by the counties, their subdivisions or defined
     road districts. .,. ." (Bnphasis added.)

          The above quoted statute clearly authorizes road dis-
tricts to acquire rights-of-way for use by the State Highway De-
partment in improving and extending the State Highway System.
Multi-county districts are not excepted from the provisions of
this statute and would thus fall within the definition of the
phrase "defined road districts."

          The procedures which must be followed by such a multi-
county road district in order to issue bonds are set forth in
Articles 77Sa through 778~ of Vernon's Civil Statutes.

                     SUMMARY

          A road district may be formed which encom-
     passes territory lying in more than one county
     provided that the entire area of each county
     making up any such road district must be in-
     cluded and provided further that the counties
     involved must be contiguous to each other.

          Road districts may acquire rights-of-way
     for use by the State Highway Department in im-
     proving and extending the State Highway System.

                                  yours very truly,

                                  WAGGONBRCARR
                                  Attorney General



                                       Lewis E. Berry; jr.             I'
LEBjr:ra                               Assistant                   /
                         -3596-                              /
                                    .   -




m.   D. C. Greer, page 4 (C-746)



APPROVED:
OPIBION COMMITTEE

W. 0. Shultz, Chairman
James McCoy
Ralph Rash
Roy Johnson
Wade Anderson

APPROVED FOR THE ATTORNEY GENERAL
BY: T. B. Wright




                           -3597-